Citation Nr: 0923935	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-14 372	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 20 percent for 
instability of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for intervertebral disc syndrome.

6.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity nerve deficit.
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to May 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO granted service connection 
for the following disabilities: degenerative joint disease of 
the right knee, assigned an initial disability rating of 10 
percent, effective June 1, 2005; degenerative joint disease 
of the left knee, assigned an initial disability rating of 0 
percent, effective June 1, 2005; and degenerative joint 
disease of the lumbar spine, assigned an initial disability 
rating of 10 percent, effective June 1, 2005.  The Veteran's 
claims file was subsequently transferred to the RO in 
Roanoke, Virginia.
     
In a March 2007 rating decision, the initial disability 
rating for degenerative joint disease of the left knee was 
increased to 10 percent, effective June 1, 2005.

In May 2007, the RO assigned the following separate ratings: 
20 percent for instability of the right knee, effective April 
24, 2007; 10 percent for instability of the left knee, 
effective April 24, 2007; and 10 percent for right lower 
extremity nerve deficit, effective June 1, 2005.  


FINDING OF FACT

On March 5, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.   An appeal may be withdrawn 
as to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant submitted a March 2005 letter in 
which he stated that the combined disability rating of 60 
percent was reasonable and that he was not contesting the 
current disability rating.  Therefore, the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


